Citation Nr: 1412668	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-39 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for right shoulder degenerative joint disease.

2.  Entitlement to a disability rating higher than 20 percent for lumbar spine degenerative disc disease.

3.  Entitlement to a disability rating higher than 20 percent for cervical spine degenerative disc disease with cervical radiculopathy of the right upper extremity.

4.  Entitlement to a disability rating higher than 10 percent for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Custody of the file was subsequently transferred to the RO in Waco, Texas, which is currently VA's Agency of Original Jurisdiction (AOJ).

In August 2012 the Veteran testified at a Video Conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this appellant's case should take the existence of this electronic record into consideration.

The issue of entitlement to a disability rating higher than 10 percent for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

In signed correspondence submitted in August 2012, prior to the promulgation of a decision, the Veteran indicated that he wished to withdraw his appeal for the following issues: entitlement to increased ratings for right shoulder degenerative joint disease, lumbar spine degenerative disc disease, and cervical spine degenerative disc disease with cervical radiculopathy of the right upper extremity, and entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an increased rating for right shoulder degenerative joint disease have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013). 

2.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an increased rating for lumbar spine degenerative disc disease have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013). 

3.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an increased rating for cervical spine degenerative disc disease with cervical radiculopathy of the right upper extremity have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013). 

4.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In an August 2012 written statement, the Veteran indicated that he was withdrawing his appeal on the issues of entitlement to increased ratings for right shoulder degenerative joint disease, lumbar spine degenerative disc disease, and cervical spine degenerative disc disease with cervical radiculopathy of the right upper extremity, and entitlement to service connection for bilateral hearing loss.  Withdrawal of those claims was confirmed at the Veteran's August 2012 hearing.  The Veteran's statements satisfy the requirements for withdrawing an appeal, and there are not, therefore, any remaining allegations of error of fact or law for appellate consideration with respect to the stated claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in those matters, and they are dismissed.


ORDER

The claim of entitlement to a disability rating higher than 30 percent for right shoulder degenerative joint disease is dismissed.

The claim of entitlement to a disability rating higher than 20 percent for lumbar spine degenerative disc disease is dismissed.

The claim of entitlement to a disability rating higher than 20 percent for cervical spine degenerative disc disease with cervical radiculopathy of the right upper extremity is dismissed.

The claim of entitlement to service connection for bilateral hearing loss is dismissed.


REMAND

The Board finds that additional development is required before the issue of entitlement to an increased rating for GERD can be adjudicated.

The Veteran's most recent VA Esophageal Conditions examination was performed in December 2011.  After certification of the appeal to the Board, VA received additional medical documentation from the Veteran, accompanied by his waiver of RO consideration of that evidence.  The evidence included a July 2012 Esophageal Conditions examination conducted by a private physician.  However, neither the 2011 VA examination nor the 2012 private examination fully addressed the applicable rating criteria when assessing the severity of the Veteran's GERD.  Based on the foregoing, and also taking into consideration the length of time that has elapsed since these examinations were conducted, the Board finds that an additional examination is necessary prior to adjudication of the Veteran's claim.

Prior to affording the Veteran an additional examination, any outstanding records of relevant VA or non-VA treatment should also be associated with his claims file, and the Veteran should be given an opportunity to submit additional medical evidence relevant to his claim. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify any non-VA health care providers that have treated him for his GERD since August 2012.  This should specifically include any additional treatment records from Frances Dilly, MD, and from Texas Health Harris Methodist Hospital, Fort Worth.  Any relevant VA treatment records dating from October 2011, forward should also be associated with the claims file. 

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  The Veteran should then be afforded an examination by an examiner with appropriate expertise to assess the current severity of his service-connected GERD.

The claims folder must be made available to and reviewed by the examiner, and appropriate diagnostics should be performed.

The examiner should report the severity of the Veteran's GERD in terms of conforming to the appropriate rating criteria.  Specifically, the examiner should indicate the presence, and if so, frequency and severity, of the following symptoms: epigastric distress, dysphagia, pyrosis, regurgitation, vomiting, hematemesis, melena, material weight loss, anemia or other nutritional insufficiency, or pain in the arm, shoulder, or substernal area.  The examiner should then indicate whether the symptoms, collectively, are productive of considerable or even severe impairment of health.

The rationale for all opinions expressed should provided, and if it is not possible to provide an opinion without resort to speculation, the reasons that is so should be explained.

3.  The RO/AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO/AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


